DETAILED ACTION
This Final Office Action is in response to the application filed on 08/17/2012 and the Amendment & Remark filed on 10/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 10/27/2021.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). While the Applicant specifies above that “and the general purpose reloadable prepaid card system, a money remittance system and a bill payment system, integrated with each other to allow a customer to use the funds dispensed from the underbanked and unbanked module, load a general purpose reloadable prepaid card with these funds, pay for purchases, pay bills, or obtain a money order”, there is no written content as to how or what specific process of integration are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to for the integrated computer systems to allow a customer to use the funds dispensed from the underbanked and unbanked module, load a general purpose reloadable prepaid card with these funds, pay for purchases, pay bills, or obtain a money order. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1, 13 and the respective dependent claims are rejected as failing the written description requirement.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 and 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process and a machine, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
providing a processor based enrollment system including a requesting client computer system and a computer program containing instructions directing the enrollment of a customer in an underbanked and unbanked module and a communications interface for enrolling a customer in the underbanked and unbanked module associated with a financial institution by verifying the customer’s information regardless of whether the customer is a deposit or non-deposit customer of said financial institution;
receiving, with a central processing unit as a data receiver, check data and identification data from the requesting client computer system, the data receiver in communication with a check verification system;
providing a server to response to the request client computer system, retrieve the requested page, retrieve check and identification data and transmit the check and identification data over a communications data channel transmit data for the requested page back to the requesting client computer system, display the requested page, launching an application to perform an analysis;
verifying with the check verification system said check data and identification data;
upon verifying said check data, dispensing funds to the customer with a funds dispenser:
loading funds onto a general purpose reloadable prepaid card electronically; 
facilitating cash to cash money transfers over the communications data channel; and
facilitating bill payments to a network of billers over the communications data channel;
applying a graphical user interface (GUI) to on the requesting client computer system and to facilitate customer creation and enrollment, the GUI creating a first interface between a third party vendor capable of providing check verification and the underbanked and unbanked module and a second interface between the third party vendor and an individual or business such that the underbanked and unbanked module may execute a single sign on and redirect the customer to pages hosted by the third party vendor;
providing a communications interface for displaying the check data and identification data on a client display screen;
the server electronically integrated with the general purpose reloadable prepaid card system, a money remittance system and a bill payment system and the general purpose reloadable prepaid card system, a money remittance system and a bill payment system, integrated with each other to allow a customer to use the funds dispensed from the underbanked and unbanked module, load a general purpose reloadable prepaid card with these funds, pay for purchases, pay bills, or obtain a money order.
verifying the name, physical address, social security number, date of birth and government issued photo ID of the customer.
wherein the funds dispensed to the customer comprise cash.
wherein the funds dispensed to the customer are used to facilitate cash to cash money transfers, bill payments and/or money orders.
wherein the funds for the general purpose reloadable prepaid card comprise cash.
loading the general purpose reloadable prepaid card with funds from an existing account at the financial institution associated with the underbanked and unbanked module.
wherein the funds for the general purpose reloadable prepaid card are directly deposited onto the card.
wherein the funds directly deposited onto the general purpose reloadable prepaid card comprise the customer’s wages, tax refunds and/or state disbursements.
wherein the funds are loaded onto the general purpose reloadable prepaid card at the financial institution associated with the underbanked and unbanked module.
wherein the funds are loaded onto the reloadable card at a network location other than the financial institution associated with the underbanked and unbanked module.
using the funds dispensed to the customer to provide a line of credit to the customer based on the customer’s deposit history, at a location other than the financial institution.
using the funds dispensed to the customer to provide a short term loan or pay day advance to the customer.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating banking activity for unbanked or underbanked customer but for the recitation of generic computer components. That is, other than reciting central processing unit, processor, communication interfaces, computer module, data receiver, server, cash dispenser and reloadable card system, nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating banking activity for unbanked or underbanked customer. For providing a processor based enrollment system including a requesting client computer system and a computer program containing instructions directing the enrollment of a customer in an underbanked and unbanked module and a communications interface for enrolling a customer in the underbanked and unbanked module associated with a financial institution by verifying the customer’s information regardless of whether the customer is a deposit or non-deposit customer of said financial institution”, in the context of the claimed invention encompasses one or more person manually providing interaction session for enrolling a customer via verification;
but for the “central processing unit” and “data receiver” language, “receiving, with a central processing unit as a data receiver, check data and identification data from the requesting client computer system, the data receiver in communication with a check verification system” in the context of the claimed invention encompasses one or more person manually receiving check data and identification data from the customer client; 
but for the “server”, “computer system” and “application” language, “providing a server to response to the request client computer system, retrieve the requested page, retrieve check and identification data and transmit the check and identification data over a communications data channel transmit data for the page back to the requesting client computer system, display the selected page, launching an application to perform an analysis” in the context of the claimed invention 
but for the “system” language, “verifying with the check verification system said check data and identification data;” in the context of the claimed invention encompasses one or more person manually verifying the data; 
but for the “fund dispenser” language, “upon verifying said check data, dispensing funds to the customer with a funds dispenser” in the context of the claimed invention encompasses one or more person manually dispensing fund to customer upon verification;
but for the “loading … a general purpose reloadable prepaid card electronically” language, “loading funds onto a general purpose reloadable prepaid card electronically;” in the context of the claimed invention encompasses one or more person manually loading fund to an account represented by the reloadable prepaid card; 
but for the “communication data channel” language, “facilitating cash to cash money transfers over the communications data channel;” in the context of the claimed invention encompasses one or more person manually facilitating cash to cash money transfer; 
but for the “communications data channel” language, “facilitating bill payments to a network of billers over the communications data channel” in the context of the claimed invention encompasses one or more person manually facilitating bill payment; 
but for the “graphical user interface” and “computer system” language, “applying a graphical user interface (GUI) to on the requesting client computer system and to facilitate customer creation and enrollment, the GUI creating a first interface between a third party vendor capable of providing check verification and the underbanked and unbanked module and a second interface between the third party vendor and an individual or business such that the underbanked and unbanked module may execute a single sign on and redirect the customer to pages hosted by the third party vendor” in the context of the claimed invention encompasses one or more person manually facilitating customer creation and enrollment, while the creation of interface between parties encompasses one or more human agent manually facilitating referrals between parties.
but for the “communication interface” and “display” language, “providing a communications interface for displaying the check data and identification data on a client display screen” in the context of the claimed invention encompasses one or more person manually presenting the check data and identification data; 
but for the generic computing language, “verifying the name, physical address, social security number, date of birth and government issued photo ID of the customer” in the context of the claimed invention encompasses one or more person manually verifying the data; 
but for the generic computing language, “using the funds dispensed to the customer to provide a line of credit to the customer based on the customer’s deposit history, at a location other than the financial institution; using the funds dispensed to the customer to provide a short term loan or pay day advance to the customer” in the context of the claimed invention encompasses one or more person manually using the fund dispensed for credit purposes. If a claim, under its broadest reasonable interpretation, covers a commercial interaction of facilitating 
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of central processing unit, processor, communication interfaces, computer module, data receiver, server, cash dispenser and reloadable card system to perform the above steps. The computing elements in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea, such as data receiver, check verification system, general purpose reloadable prepaid card system, a money remittance system and a bill payment system) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to facilitate banking activity amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data over a network (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a plurality of computer system connected via network performing the step of the Judicial Exception, which does not show a non-generic or non-convention arrangement. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)

	

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
	Regarding the applicant’s argument that amended feature (See Remark Page 9) is beyond mere instruction to apply and further that the amended claim is an improvement over conventional method, the examiner respectfully disagrees. The amended feature, which recites “and the general purpose reloadable prepaid card system, a money remittance system and a bill payment system, integrated with each other to allow a customer to use the funds dispensed from the underbanked and unbanked module, load a general purpose reloadable prepaid card with these funds, pay for purchases, pay bills, or obtain a money order,” is undoubtedly a good example of Mere Instruction to Apply. The feature recites merely the integration of multiple generic computer systems, omitting any specified arrangement of the computer systems, and then assigned a desired result of “to allow a customer to use the funds dispensed from the underbanked and unbanked module, load a general purpose reloadable prepaid card with these funds, pay for purchases, pay bills, or obtain a money order”. The feature matches both of the (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. As such, the amended feature do not integrates the Judicial Exception into practical application. As to “improvement over conventional method”, it should be noted that an improvement directed to the Judicial Exception is not considered as an improvement to technology. Therefore the argument is not persuasive.

Regarding the applicant’s argument that the claims should be found eligible for similar rationale as McRO in improving computer functioning, the examiner respectfully disagrees. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In McRO, the disclosed computer lip-syncing process is fundamental different from a mere automation of tasks that a human animator would perform. For example, a human animator would not define weight morph weight sets as a function of the timing of phoneme sub-sequence. On the other hand, the instant claims recite banking tasks that are conventionally performed by human to be perform instead by computer. The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698